Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 30 November 2021 has been entered. This office action is with regard to the amended claims filed 01 November 2021. Claims 1, 10-12 and 17 have been amended. No claims have been cancelled. Claims 21-24 have been added. Therefore, claims 1-24 are presently pending in this application.
Claims 1-11, 17-18 and 21-22 are allowed and claims 12-16, 19-20 and 23-24 are canceled based on the examiner’s amendment and examiner’s reasons for allowance below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sung-Pil Kim on 17 December 2021.
The application has been amended as follows: 
Cancel claims 12-16, 19-20 and 23-24
Reasons for Allowance
Claims 1-11, 17-18 and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “An exoskeleton for knee power assistance, exoskeleton comprising: a first wire including a first end and a second end opposite to the first end; a second wire including a first end and a second end opposite to the first end; a wearing portion configured to be worn on a knee from a front of the knee to assist with muscular strength of the knee; a first controller directly connected to the first end of the first wire and removably coupled to an outer surface of the wearing portion to be located in the front of the knee when the wearing portion is worn on the knee, the first controller configured to control a length of the first wire; a second controller directly connected to the first end of the second wire and removably coupled to the outer surface of the wearing portion to be located on a calf in a back of the knee when the wearing portion is worn on the knee, the second controller configured to control a length of the second wire; and a driver coupled to the second end of the first wire and the second end of the second wire and configured to provide power to the first wire and the second wire”.
The closet prior arts of record are Kornbluh et al. (2014/0277739 A1) in view of Jonsson (2018/0200096 A1). 
In figures 1A-1B Kornbluh discloses an exoskeleton 100 for knee power assistance (see the abstract and para. [0074]), the exoskeleton 100 comprising: a first 
In figure 1 Jonsson teaches that a wearing portion 1 is positioned over the leg of a user and beneath an orthosis, the orthosis being removably coupled to the outer surface of the wearing portion 1 (see paras. [0027]-[0028] and [0035]-[0043]). 
Neither Kornbluh nor Jonsson disclose the limitations of “a first controller directly connected to the first end of the first wire and removably coupled to an outer surface of the wearing portion to be located in the front of the knee when the wearing portion is worn on the knee, the first controller configured to control a length of the first wire; a second controller directly connected to the first end of the second wire and removably coupled to the outer surface of the wearing portion to be located on a calf in a back of 
Therefore, the prior art, neither alone or in combination, discloses the limitations as recited in amended claim 1 which has been found allowable since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Therefore, claims 1-11, 17-18 and 21-22 are allowable as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see the remarks filed 01 Novem, with respect to the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-20 of have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Holschuh et al. (2015) is cited to show a wearable device with a wire, wearing portion, controller and driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785